ON REHEARING.
ODOM, J.
This case was decided by our predecessors on this bench with the late Judge porter as the organ- of the court, a rehearing was granted by them and the case was submitted at Monroe on April 24, 924. The present members of the court only a few days ago had their attention called to the fact that it had not been disposed of.
On rehearing we have two questions to determine, one presented by counsel for plaintiff, appellant, who points out that the court erred in allowing credit on account sued on .and the other presented •by counsel for defendant, who strenuously urges that the court erred in holding that a commercial partnership existed between the defendant, Enloe and Carter.
Our- examination of the record convinces us that the court was in -error in allowing. credit on the account for the two payments made by Enloe, one on December 10, 1920, for $140.40, and one on or about November 15, 1920, for $123.88.
These payment were made by Enloe to apply on the account .which was due, defendant, but we find that they. ;wer.e both credited on the account. Attached to the testimony of Paul H. Dean taken by commission is a statement marked “exhibit -A” which he swears is correct. -This statement shows items charged to defendant beginning on August 18, 192Q, and ending December 14th of the same year, amounting to the sum of $1060.65. On this statement are shown credits of $123.88 paid on November 15, 1920, and of $140.40 paid on December 10, 1920, making a total of $264.28. This amount taken from the total amount of the account of $1,060.65 leaves $796.37, which is the amount sued for. .
This suit was not filed until, August 30, 1921,” some six months after these payments were made and of course the credits had been allowed at the time the suit was filed.
We find one statement in the record showing a balance of $796.37 due and setting out the items which make up that amount. It is indentical as to items and dates with the one attached to Dean’s testimony, except that the first item shown on it is for $6.13, date October 6, 1920. The Dean statement begins with an item of $56.16, date August 18, 1920.
Examining the statement carefully we find that in the month of August, 1920, defendant is charged with $56.16 .on August 18th, $36.87 on August 23rd, and $30.85 on August 26th, making a total of items charged in August of_ $123.88. .That is the exact amount paid by Enloe on November 15th. The statement also shows that defendant is charged with $140.40 on September 13th, and that is the exact amount paid by Enloe on December 10th.
These August and September debits having been taken care of by the November and December payments, of course were not shown on the account sued on in *323August, T921. The statement at that time showed á balance of $796.37 due. The organ of this court found this statement showing the balance due and also found these payments of November and December and gave credit for them on the amount sued for. ' He overlooked the fact that these payment's took care of items of indebtedness not shown on the account sued on but were sho’wn on the other statement attached to the testimony of Dean.
On the other question involved, that is, as to whether there existed a commercial partnership betweeen defendant S. M. Lewis, Enloe and Carter and as to the liability of the defendant for the whole amount Of the debt, we adhere to the original opinion. We have carefully reviewed the law and after having done so we are not disposed to add to or take anything therefrom.
For the reasons assigned, our original decree is amended so as to read as follows: It is therefore ordered, adjudged and decreed that the judgment appealed from be reversed and set aside: It is further ordered and decreed that there be judgment in favor of Graham Paper Company and against Savery M. Lewis in the sum of $796.37 with 5% per annum interest from January 1, 1921, until paid, and that the costs be taxed against defendant.